Citation Nr: 1756289	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to February 1960.  He died in February 2014.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2014, the Appellant requested to be substituted as the claimant in the Veteran's claim for TDIU, pending at the time of his death.  This request for substitution was acknowledged by the RO in a March 2016 Memo.  Therefore, 38 U.S.C. § 5121A (2012) and implementing regulation 38 C.F.R. § 3.1010 (2017) are applicable, and the Appellant's claim is not one for accrued benefits, but remains the Veteran's original claims, into which she is substituted in his stead.

The Board notes that the Veteran requested a hearing with a Veteran's Law Judge (VLJ) in his March 2012 VA Form 9.  As noted above, he died in February 2014, before he was given the opportunity to testify before a VLJ.  The Appellant, the Veteran's surviving spouse, was entitled to a hearing in his stead, as she successfully substituted herself in as the claimant.  In an April 2017 remand, the Board ordered the RO to schedule a hearing for the Appellant concerning the issue of entitlement to a TDIU.  However, in a May 2017 letter, the RO mistakenly notified the Veteran that he had a hearing scheduled.  In response, in July 2017, the Appellant submitted a statement in support of claim informing the RO that the Veteran had died in February 2014.  
Subsequently, the Appellant did not appear at the scheduled August 2017 hearing.  While it is unclear if the Appellant did not appear at the hearing because she was confused, or because she did not want to attend, the Board finds that this matter is moot and non-prejudicial to the Appellant, as the claim of entitlement to a TDIU is being granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his service-connected disabilities precluded him from securing and maintaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C. §§ 1154(a), 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Entitlement to TDIU

The Appellant asserts that the Veteran's service-connected disabilities precluded him from securing and maintaining all forms of substantially gainful employment.
.
Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.   38 C.F.R. § 3.340 (2017).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2017).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2017). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran was service connected for radiculopathy, right upper extremity associated with degenerative disc disease (DDD) cervical spine, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 50 percent disabling; DDD cervical spine, evaluated as 40 percent disabling; radiculopathy, left upper extremity associated with DDD cervical spine, evaluated as 20 percent disabling; and tinnitus, evaluated as 10 percent disabling, for a total disability rating of 70 percent from March 31, 2008, and 90 percent from September 15, 2010.  As a result, the Veteran met the schedular criteria for consideration for TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

The question that remains, however, is whether his service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On the Veteran's February 2010 claim for TDIU, he noted that he had a high school education and was self-employed as a machinist.  In an October 1997 VA examination report, the Veteran stated that since active service, he had progressively decreased sensation in both hands, the right much greater than the left.  He reported that he was unable to perform some of the duties as a machinist as a result of the sensory changes in his right hand.  The Veteran noted that he dropped things, had difficulty screwing and unscrewing items, and had decreased strength in his right grip.  In a June 2001 examination report, it was noted that the Veteran was right hand dominant.  During the examination, the Veteran reported that he had difficulty with daily activities and was unable to cook, shop, take out the trash, push his lawn mower, or garden as a result of his upper extremity radiculopathy.  He stated that he had pain and numbness in both right and left forearms and hands.  

While there is no unambiguously positive opinion concerning the Veteran's ability to secure and maintain substantial gainful employment, the Board finds that the Veteran's disabilities, combined with his employment and educational history, impacted the type of work he could have performed.  The Veteran's bilateral upper extremity radiculopathy would have made using his hands extremely difficult.  His DDD of the cervical spine would have made bending and standing painful.  The Veteran's hearing, rated as 50 percent disabling, would have made listening and communicating almost impossible.  

As a result, affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities precluded him from obtaining and maintaining all forms of substantially gainful employment.  38 C.F.R. §§ 3.102, 3.303 (2017).  As such, the entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


